C2581 20 RUAN ERB ALU MROW R NUSSBATIIALB Chav" 1 of 1 PagelD #64

— 3059 Brighton 7th St ist fl Email: office@fgnlawfirm.com https://fgniawfirm.com
— Brooklyn, NY 11235-6455 Tel: 718.509.0609 Fax: 718.509.0580 Ww © @/@FGNiaw
Via ECF and Facsimile to (718) 613-2226 August 21, 2020

 

Hon. Ann Donnelly, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East, N 415
Brooklyn, New York 11201

Re: Natalia Pozniak v. Vladimir Shvartsman
Civ. Act. No.: 20-cv-02956 (AMD-RML)

Dear Honorable Judge Donnelly:

As the Court is aware, J represent respondent Vladimir Shvartsman in the above referenced
matter and I write in response to the Court’s Scheduling Order of August 21, 2020 which directed
the undersigned to submit a letter explaining why respondent could not comply with the deadline
for the filing of respondent’s opposition to petitioner’s Petition for Return of Child under the
Hague Convention. For the reasons set forth below, respondent respectfully requests a final brief
extension of time, up to and including August 28, 2020 to file opposition papers. A redacted
version of this letter will be filed on the Court’s docket via ECF and an unredacted version will be
provided to Chambers via facsimile. Should the Court require, an unredacted version will also be
provided to counsel for defendants.

The Court may recall that a previous extension of time to file the opposition papers was
granted on July 29, 2020, for which the undersigned counsel is deeply appreciative. The Court and

counsel for petitioner are not aware, however, that (iD
]

had truly hoped to file the opposition papers within the timeframe set forth in the Court’s Order of

July 29, 2020, however, ttn
Ca we
ae ee)
SS SS ee

Additionally, and inasmuch as aod for the good cause

shown as set forth above, the undersigned respectfully requests an additional seven (7) days to
complete the draft of the opposition papers, up to and including August 28, 2020. The undersigned
does not intend to seek any further extensions of time and prays that the Court grant the instant
application.

Again, I thank the Court profusely for its anticipated empathy for
GED and | request the extra time so that the Court can fully resolve this matter on

the merits.
I thank the Court for its courtesy and consideration in this matter.
Respectfully submitted,

/s Marcus Aurelius Nussbaum
Marcus A. Nussbaum (MN 9581)
cc: Via ECF
Al] Counsel of Record
